                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


lONATHAN R. ZELL,

                     Plaintiff,
                                                  Civil Action 2:18-cv-00789
                                                  Chief Magistrate Judge Elizabeth P. Deavers
              V.




FRANK STEPHEN MILLS,

                     Defendant.


                                  ORDERANDlUDCMENT


              The Court has before it Plaintiff Jonathan R. Zell's Motion for Entry of Default

Judgment (ECF No. 33). Plaintiffs verified complaint, an original summons and all

attachments thereto were served on defendant on August 12, 2018. An affidavit of said

service has been filed with the Court. (ECF No. 6.) On April 22, 2019, the Clerk of the Court

for the United States District Court for the Southern District of Ohio declared that


defendant - who is not an infant or incompetent person - is in default for failure to plead or

otherwise defend this action. (ECF No. 14.)

              Plaintiff filed his motion for entry of default judgment on September 12,2019

based on a Demand Note for $113,658.00 payable to plaintiff and signed by defendant on

August 23, 2017 in connection with a prior interest-free loan in the same amount made to

defendant by plaintiff. See Complaint at 4. Defendant has repaid only $2,000.00 of this loan

(which occurred after the filing of the complaint). Accordingly, plaintiff seeks (1) an order

compelling defendant to pay $111,658.00; and (2) interest on the amount due until the

debt is paid in full. See Complaint at 8. On July II, 2019, the Court issued an order for
defendant to show cause by July 25, 2019 why a default judgment should not be entered in

favor of plaintiff. (ECF No. 29.) Defendant has failed to respond to that order. Thus,

plaintiffs motion for entry of default judgment will be granted. See Fed. R. Civ, P, 55(b)(2).

Accordingly, it is hereby

                ORDERED that Plaintiff Jonathan R, Zeil's Motion for Entry of Default

Judgment (ECF No. 33) is GRANTED; it is

                FURTHER ORDERED that the Court DECLARES that defendant owes to

plaintiff the sum of $111.658.00, representing an unpaid loan; it is

                FURTHER ORDERED that defendant shall pay the $111,658.00 debt plus

interest on the amount due until the debt is paid in full; it is

                FURTHER ORDERED that this Court retains jurisdiction over any matter

pertaining to this judgment; and it is

                FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court


shall remove it from the docket of the Court. This is a final appealable order. See Fed. R.

App. P. 4(a).

                IT ]S SO ORDERED.



DATE: September 16,2019                        ELIZABETH A. I^E^TCrN DEAVERS
                                              Chief United States Magistrate judge
